Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/28/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-19, 21-23 are pending and are presented for this examination.  Claims 1-19 are amended.  Claim 20 is cancelled.  Claims 21-23 are newly added.
Status of Previous Rejections
101 rejections of claims 1-20 are withdrawn in view of amendment filed on 11/28/2022.
103 art rejection over Duan in view of Admitted prior art/ Fleury are withdrawn in view of amendment of claim 13 filed on 11/28/2022.
103 art rejection over Kim in view of Admitted prior art/ Fleury are maintained.
Two new ground of art rejections are rendered in view of amendment filed on 11/28/2022.
Claim Objection
	Instant claim 19 “micro-allying” should be recited as “micro-alloying”
	Instant claim 20 “hard and or wear-resisted coating” should be recited as “hard and/or wear resisted coating”. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   There is no support for instant claim 14 amendment regarding gear operating temperature being distinct from near room temperature and adjusting the fracture toughness to compensate for temperature dependent changes in the fracture toughness.   There is no support for instant claim 15, 17 extrapolating step in the original disclosure. Applicant is required to disclose where the support is in the original disclosure.  Similarly, there is no support for macro-alloying the alloy system to achieve the at least 400 Vickers hardness while maintaining the fracture toughness and glass forming ability.
As a result of rejected claim 15, all dependent claims of claim 14 are also rejected under the same statue.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the same dimensions" in the second line from the last.  There is insufficient antecedent basis for this limitation in the claim.  Doe it refer to the at least one dimension or something else?
The term “distinct characteristic” in claim 1 of last line is a relative term which renders the claim indefinite. The term “distinct” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Second, it is further unclear what characteristic does “distinct characteristics” encompass?
It is further unclear what “a plastic zone radius” refers to.  Does it mean diameter or thickness of the BMG forming alloy?  For examination purpose, if prior art discloses BMG forming alloy, it is expected to possess plastic zone radius.
As a result of rejected claim 1, all dependent claims are also rejected under the same statue.

Claim Interpretations
Instant claimed invention is directed to a method of fabricating a bulk metallic glass based macroscale gear which is interpreted as selection of a bulk metallic glass that accords with the design parameters to make a macroscale gear. Second, claimed “macroscale” is interpreted as an inherent property if prior art‘s bulk metallic glass forming alloy can be further cast or shaped in a part which the resultant cast alloy can have at least one dimension that is greater than the critical casting dimension/thickness.   Third, if prior art discloses a bulk metallic glass which possesses the following three design parameters as required by instant claim 1 which are:
Dimension of gear – represented by at least one dimension larger than the plastic zone radius (thickness or diameter) as required by instant claim 1.
Glass forming ability of at least 4 mm as required by instant claim 1.
Resistance of the gear to brittle fracture represented by fracture toughness as required by instant claim 1,
Resistance of the gear to standard modes of wear represented by Vickers hardness as required by instant claim 1,  
Then prior art disclosed bulk metallic glass is expected to be provide as a starting precursor material for making claimed macroscale gear.
Fourth, if prior art discloses a bulk metallic glass alloy which possesses the alloy formula as required by instant claim 13, the alloy is expected to have Glass forming ability of at least 4 mm , fracture toughness and Vickers hardness as required by instant claim 1 according to MPEP 2112.01.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

As a result of using the provided BMG having claimed hardness, fracture toughness and glass forming ability, instant claimed “to obtain a macroscale gear free of crystalline phase and having an improved resistance to standard modes of wear and brittle fracture as compared to a gear having the same dimensions but formed from a bulk metallic glass alloy with distinct characteristics” is a resulting effect and hence is expected.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 20130133787) in view of admitted prior art.
 As for claims 1-12 and 14, Kim teaches a bulk metallic glass-based amorphous alloy with dimension of the alloy being at least 10 mm.
Kim’s Alloy 9 of Table 1 (paragraph [0045]) has Ti 43.33 at%, Zr 21.67 at%, Be 27.5 at%, and Ni 7.5 at%, hence Ti 43.33Zr21.67Be27.5Ni7.5.  Hence,  it meets instant claim 10 required Ti based alloy, instant claim 11 required TiZrBeX alloy wherein X is a late transition metal, instant claim 12 required atomic percentage of Ti, Zr, Be and combination of all other constituent elements.   Because Kim discloses same alloy composition as required by instant claims 10-12, Kim’s Ti 43.33Zr21.67Be27.5Ni7.5 is expected to possess same glass forming ability, Vickers hardness and fracture toughness according to MPEP 2112.01.
Kim also discloses the alloy dimension can refer to thickness, radius, thickness, width or length (paragraph [0031]), Kim suggests thickness or diameter of BMG glass as required by instant claims 3-5 required dimension.
Because the alloy has Vickers hardness of at least 532 (paragraph [0057]) and fracture toughness of at least about 40 MPa*m1/2 (paragraph [0058]), thus meeting presently claimed ranges of Vickers hardness and fracture toughness as required by instant claims 6 and 8 respectively.  Since the alloy possesses Vickers hardness and fracture toughness as required by claims 6 and 8, it meets instant claims 5 and 7 respectively.  
Hence, instant claim 2 wherein clause is also met according in view of Kim’s alloy Vickers hardness.
Kim’s BMG glass is expected to have a plastic zone radius due to presence of radius.
Because Kim’s alloy Ti 43.33Zr21.67Be27.5Ni7.5 has glass forming ability, Vickers hardness and fracture toughness which are the three design parameters as required by instant application,  Kim’s alloy supports instant claim 1 required step of providing step.
Kim does not expressly disclose his bulk metallic glass is used to fabricate a macroscale gear having a plurality of gear teeth and at least one dimension larger than the plastic zone radius.
Applicant’s admitted prior art (instant application PGPUB background section paragraph [0004]) discloses that gear is desirable to be formed of strong and robust materials. Bulk metallic glass as a relatively new class of material well suited for the fabrication of gears are well known. (instant application PGPUB background section paragraph [0005]
Kim’s BMG glass exhibit high strength, high hardness and high toughness. (paragraph [0005])  Kim also expressly disclose cast BMG alloy can be further cast and/or shaped into a part having at least one dimension that is greater than the critical casting dimension/thickness. (paragraph [0066]) which suggests Kim’s BMG forming alloy can be formed into a part at least one dimension larger than the plastic zone radius.

Thus, based on the well-known material requirement for gear as Applicant’s admitted prior art, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, in view of Kim’s bulk metallic glass alloy possesses dimension, Vickers hardness and fracture toughness as required by instant application, it would have been obvious to one skill in the art, at the time of the invention to select Kim’s bulk metallic glass alloy to form a macroscale gear for the benefit of high strength, high hardness and high toughness with expected success.   
Hence, instant claimed steps of providing and forming would have been obvious in order to use Kim’s bulk metallic glass alloy that accords with the design parameters.
In view Kim’s Alloy 9 Ti 43.33Zr21.67Be27.5Ni7.5,  instant claim 9 required one or more properties are inherent properties of same composition according to MPEP 2112.01.  Free of crystalline phase is expected in view of same compositions.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
As for claim 14, first, how the gear is anticipated to operate at temperature being distinct from near room temperature is considered an inherent future functional limitation of the gear which is irrelevant to the scope of claim 1 which is directed to a process of making the gear.    In view of Kim’s BMG possessing the design parameters as required by instant claim 1 and is expected to be the selected BMG to make the claimed gear, it is fully capable of being operating at temperature distinct from near room temperature.


Claims 1-12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 20130133787) in view of Fleury (US 2013/0333814).
As for claims 1-12 and 14, Kim discloses instant claimed selected BMG that accords with the design parameter of claimed gear as indicated in rejection of claims 1-12 and 14 above.
Kim does not expressly disclose his bulk metallic glass is used to fabricate a macroscale gear having a plurality of gear teeth and at least one dimension larger than the plastic zone radius.
Fleury discloses mechanical properties of Ti-based BMG are characterized by a high value of the microhardness and high strength which both are extremely important for applications such as micro-gear for the benefit of reducing the wear. (paragraph [0112])  
Thus, based on the well-known material requirement for gear as disclosed by Fluery, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, given Kim's amorphous alloy is titanium based and possessing the macroscale gear thickness, Vickers hardness and fracture toughness requirement as required by instant claim 1,  it would have been obvious to one skilled in the art, at the time the invention was made, to use the alloy of Kim to make a BMG-based macroscale gear with expected success.

Claims 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 20130133787) in view of admitted prior art/ Fleury as applied to claim 1, and further in view of Donley (US 5,002,798).
As for claims 21-23, neither Kim nor APA discloses MoS2 coating on the gear teeth.
Donley discloses thin films of MoS2 are currently the solid lubricant of choice for high precision spaceborne applications such as gears. (Col 1 lines 12-15)   Since Donley discloses same MoS2 as required by instant claim 23, instant claim 21 required hard and wear resisted are inherent characteristic feature of same MoS2 compositions.
Hence, it would have been obvious to apply well known choice of MoS2 as solid lubricant coating on at least a portion of plurality of gear teeth as disclosed by Donley, in the process of Kim in view of admitted prior art for reducing friction of the gear teeth.
Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park (NPL document “Enhancement of plasticity in Ti-rich Ti-Zr-Be-Cu-Ni bulk metallic glass”) in view of Kim and admitted prior art.
As for claims 1-14, Park discloses Ti-rich Ti-Zr-Be-Cu-Ni bulk metallic glass Ti45Zr16Be20Cu10Ni9 with maximum diameter for glass formation is 10 mm(Table 1 of Page 2 No 2).   Hence, Park discloses instant claims 1, 3-5 required design parameter which is the dimension of the gear to be formed as well as selected BMG composition as required by instant claims 10-13.   In view of same Ti-based BMG compositions Ti45Zr16Be20Cu10Ni9 as required by instant claim 13, GFA and free of crystalline phase is expected because they are all alloy’s inherent properties.
Regarding Vickers hardness and fracture toughness, they are inherent properties of selected BMG. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
In the instant case, in view of Park discloses same BMG compositions as required by instant claim 13, instant claims 6,8 required Vickers hardness and fracture toughness and one or more properties as required by claim 9 are expected absent evidence of the contrary.  
Park does not expressly disclose his bulk metallic glass used to fabricate a macroscale gear having a plurality of gear teeth and at least one dimension larger than the plastic zone radius.
Kim also expressly disclose cast BMG alloy can be further cast and/or shaped into a part having at least one dimension that is greater than the critical casting dimension/thickness. (paragraph [0066]) which suggests Kim’s BMG forming alloy can be formed into a part at least one dimension larger than its plastic zone radius.
Applicant’s admitted prior art (instant application PGPUB background section paragraph [0004]) discloses that gear is desirable to be formed of strong and robust materials. Bulk metallic glass as a relatively new class of material well suited for the fabrication of gears are well known. (instant application PGPUB background section paragraph [0005]
Park’s BMG glass exhibit high strength, high hardness and high toughness. 
Thus, based on the well-known material requirement for gear, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, in view of Park’s bulk metallic glass alloy possesses compositions, dimension, Vickers hardness and fracture toughness as required by instant application, it would have been obvious to one skill in the art, at the time of the invention to use Park’s 100 mm diameter of BMG alloy composition Ti45Zr16Be20Cu10Ni9 and apply casting step of Kim to cast/ shape to form a macroscale gear for the benefit of high strength, high hardness and high toughness with expected success.   
Hence, instant claimed steps of providing, and forming steps would have been obvious in order to use Park’s bulk metallic glass alloy to make a macroscale gear. 
As for claim 14, it is rejected for the same reason set forth in the rejection of claim 14 above.
Claims 1-14 and are rejected under 35 U.S.C. 103(a) as being unpatentable over Park (NPL document “Enhancement of plasticity in Ti-rich Ti-Zr-Be-Cu-Ni bulk metallic glass”) in view of Kim and Fleury (US 2013/0333814).
As for claims 1-14, Park discloses same BMG compositions as required by instant claim 13, instant claims 6 and 8 required Vickers hardness and fracture toughness. 
Park does not expressly disclose his bulk metallic glass used to fabricate a macroscale having a plurality of gear teeth and at least one dimension larger than the plastic zone radius.
Fluery and Kim suggests that it would have been obvious to one skilled in the art, at the time the invention was made, to use the alloy of Park to make a BMG-based macroscale gear by casting step of Kim with expected success as indicated in rejection of Park in view of Kim and Fluery above.
Claims 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 20130133787) in view of admitted prior art/ Fluery as applied to claim 1 above, and further in view of Roberts (NPL document “Cryogenic Charpy impact testing of metallic glass matrix composites”).
As for claims 14-18, Kim does not disclose resistance to brittle failure at the desired temperature is determined by BMG’s Charpy impact energy at testing temperature.
Roberts discloses Charpy impact testing is employed to investigate the effect of low temperature on the impact toughness as illustrated in Figure 1.  Figure 1 illustrate toughness of monolithic BMG decreases approximately linearly as temperature decreases from 300 K (i.e. room temperature) to as low as 100 K. (Page 285 Col 2 paragraph 2)  The impact toughness of the BMG decreases from 300 K at a rate 0.02 J/cm2K.   Hence, Roberts suggests linear relationship of Charpy impact energy as a function of time at 0.02 J/degree C as required by instant claims 17-18.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply the known relationship of Charpy impact energy as a function of temperature as disclosed by Roberts, in the process of Kim in view of admitted prior art in order to select BMG metallic glass based on its correlated threshold Charpy impact energy at room temperature.
Claims 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park in view of Kim and admitted prior art/ Fluery as applied to claim 1 above, and further in view of Roberts (NPL document “Cryogenic Charyp impact testing of metallic glass matrix composites”).
As for claims 14-18, they are rejected for the same reason set forth in rejection of claims 15-18 above.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park in view of Kim and admitted prior art/ Fluery as applied to claim 1 above, and further in view of Liu NPL document “Effect of minor alloying additions on glass formation in bulk metallic glasses”).
As for claim 19, neither Park, Kim discloses microalloying step to achieve desired hardness.
Liu disclose effect of micro-alloying addition on glass formation ability in bulk metallic glass.  Since glass formation ability is directly corrected with hardness, it suggests micro-alloy on achieving desired hardness.
Hence, it would have been obvious to one skill in the art, at the time the invention is made apply micro-alloying step of Liu, in the process of Park in view of Kim and admitted prior art/ Fluery for achieving desired glass formation ability.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim and admitted prior art/ Fluery as applied to claim 1 above, and further in view of Liu NPL document “Effect of minor alloying additions on glass formation in bulk metallic glasses”).
As for claim 19, it is rejected for the same reason set forth in the rejection of claim 19 above.
Claims 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park in view of Kim and admitted prior art/ Fleury as applied to claim 1, and further in view of Donley (US 5,002,798).
As for claims 21-23, they are rejected for the same reason set forth in rejections of claims 21-23 above.

Response to Argument
Applicant’s argument filed on 11/28/2022 is considered but is not persuasive for the following reasons:
In response to argument that dimension of an alloy describes GFA which is the alloy’s inherent properties, rather than a dimension of any object made from such an alloy, argument does not commensurate in scope of current rejection because both Kim and Park discloses same alloy as required by instant claims 12 and 13 respectively with exact same alloy compositions formula.  Hence, instant claimed GFA is an inherent alloy property which is expected.
In response to argument that instant applicant claims very specific selection criteria for selecting BMG alloys from an unlimited pool of known that are acceptable for macroscale gear fabrication, argument does not commensurate in scope of amended claim 1 which merely requires a step of providing a BMG forming alloy, not selecting. According to dictionary, selecting is to choose from a number or group. Providing is to make something available to.   Hence, terms “selecting” and “providing” have entirely different meanings. Hence, in view of Kim and Park discloses presence of same alloy as required by instant claims 12 and 13 respectively with exact same alloy compositions formula, instant claim 1 required “providing a BMG forming alloy” is met because claimed alloy is available before instant application filing date.  Second, specific criteria of the forming alloy are all inherent alloy properties due to same alloy composition according to MPEP 2112.01.  In the instant case, applicant fails to present any evidence demonstrating claimed criteria is absent in the same alloy.  Second, the fact Kim expressly discloses alloy can be cast to a part with at least one dimension larger than critical casting thickness (paragraph [0066]) suggests it can be formed to a gear having at least one dimension large than the plastic zone radius.
In response to argument that Figure 11A and 11B of instant application provides unexpected result, argument does not commensurate in scope of current rejection based on Kim/Park.  In other words, closest prior art is Kim’s Ti 43.33Zr21.67Be27.5Ni7.5 and Park’s Ti45Zr16Be20Cu10Ni9, not Figures 11A and 11B.
“Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d) - § 716.02(e)”. 
In response to argument that office has failed to differential the actual art of Kim from Kim’s admitted prior art, argument is not commensurate in scope of current rejection which is based on Kim’s Alloy 9  Ti 43.33Zr21.67Be27.5Ni7.5
In response to argument that Kim’s alloy necessarily comprise element tin, argument is not persuasive because rejection is based on entire disclosure of Kim including Alloy 9 of Table 1.  According to MPEP 2123 I  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) Also according to MPEP 2123 II, mere disclosed examples do not constitute a teaching away from a broader disclosure because such mere disclosure does not criticize, discredit or otherwise discourage the claimed composition range.
In response to argument that applicant struggles to under the relevance of Fluery to instant application and rational behind combing Fleury with Kim and Duan, it should be noted Fluery is used to demonstrated BMG material properties such as Vickers hardness are important criterial to make gear.  Since Kim’s Alloy 9 posses claimed all material properties of BMG alloy, based on material properties requirement of Fluery, it would have been obvious to use Kim’s Alloy 9 as starting precursor BMG material to form macroscale gear with expected success.
In response to argument that Duan specifically teaches to exclude late transition metal component, argument is moot since Duan is withdrawn in view of amendment of claim 13.
In response to argument that the focus of the instant application and claims is not necessarily any particular known or novel BMG alloys, but rather a set of detailed instructions, including critically specific material parameters, for fabricating superiorly robust macroscale gears, wherein the instantly taught material selection criteria allow to choose the most advantageous materials for this purpose from the limitless options pool afforded by already known and yet to be discovered alloy composition, argument does not commensurate in scope of claim 1 which merely recites “providing a BMG forming alloy” and “forming a product from the provided alloy”.   That is, the selection criteria is inherently present within the provided alloy.
In response to argument that Applicant strongly disagrees with the position of the Office that either Kim, or Duan, or Fleury, or any other reference cited in the instant Office action, or any combination thereof provides the necessary and comprehensive instructions for identifying BMG alloys as such, argument does not commensurate in scope of claim 1 which does not recite a step of identifying BMG alloys.  Rather, claim 1 recites a step of providing a BMG forming alloy and forming a product from the provided alloy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733 Ti